DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the current application and are examined below as claims 12-20 are new and considered for the first time and claims 1, 8, and 10-11 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the central axis along a pressing direction" in the final line.  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of “a central axis along a pressing direction of the sintering press”, there could be multiple central axis along a pressing direction of many parts of the punch tool. Claims 2-7 and 11-17 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 15 and 19 recite the limitation "the central axis of the sintering press".  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of “a central axis along a pressing direction of the sintering press”, there could be multiple central axis of the sintering press.

	Claims 17 and 20 recite the limitation "the central axis".  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of “a central axis along a pressing direction of the sintering press”, there could be multiple central axis of many parts of the punch tool.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SU-1041209 A (with provided English translation) of Tyumenev.
As to claim 1, Tyumenev discloses the mold for pressing items made of powder, which contains a die, upper and lower plungers, central rod, positioned between the die and lower plunger, intermediate plunger, upper and lower plates and lower support with step bearings secured to it (Tyumenev, translation pg. 3, 3rd full paragraph; where upper and lower plungers meet the limitation of upper and lower punches, see Fig 1 below). Tyumenev discloses the punch tool of a sintering press in Fig 1 as reproduced and annotated below.

    PNG
    media_image1.png
    830
    742
    media_image1.png
    Greyscale
 
	Tyumenev discloses the punch tool comprising having at least one lower punch and one upper punch (see Tyumenev Fig 1 above), wherein a first punch (16) of the at least one upper punch and/or at least one lower punch has a head piece (where the upper part of 16 is a head piece). 
As “head” is a broad term, the asymmetry disclosed by the punch in Tyumenev can be a portion of the punch “head” while there is still a widening between that head and the punch foot. See the highlighted portion of Figure 1 of Tyumenev below where the head piece is above the line while the foot piece is below the line.

    PNG
    media_image2.png
    588
    307
    media_image2.png
    Greyscale

As such, Tyumenev’s punch (16) is not symmetrical with respect to the axis running through part (7), and Tyumenev discloses where the head piece (upper part of 16) is asymmetrical with respect to a central axis of the sintering press. 
	The instant claim requires that the head piece “is a portion that is receivable into a die cavity to form a surface of a powder metal part therein”. As the head piece shown in the annotated Figure 1 above is capable of moving into the die i.e. the head piece is receivable into a die cavity, the disclosed head piece meets the claim limitation.
The claim limitations that the head piece is asymmetrical “so that an axial force acting during pressing acts on the first punch at a distance from the central axis along a pressing direction of the sintering press” and “which asymmetrical widening is utilizable to compensate a lateral offset of the first punch with respect to the central axis along a pressing direction during pressing” are a description of what the asymmetrical shape of the head piece and the widening does rather than a structural limitation. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. 
As Tyumenev discloses the asymmetrical shape of the head piece and the conical widening (Tyumenev, Fig 1 as shown above) Tyumenev meets the claim limitation as the asymmetrical shape would be capable of carrying out the claim limitation. As the punch in Tyumenev is offset with respect to the central axis it will experience forces during the process of pressing based upon that offset location in the press. As the device is designed as a powder press, it will not fall apart when used as such and the shape of the punch will transmit the forces between the head and the foot of the punch. Thus, even though not explicitly stated, the shape of the punch, including the conical widening, is transmitting the forces caused by pressing and therefore the shape of the punch must be compensating for the lateral offset.
Tyumenev discloses wherein the first punch (16) has a geometry which conically widens from the head piece to a foot piece (note that 16 is shown widening from the head to the foot on the left side) (Tyumenev, Fig 1). Tyumenev’s punch (16) also discloses asymmetry with respect to the central axis of the sintering press as the shape of punch (16) is different on the opposite sides of the axis running through part (7).

As to claim 2, Tyumenev discloses wherein the asymmetrical geometry between the head piece and the foot piece (See Tyumenev, Fig 1 where the geometry of first punch (16) is asymmetrical between the head (i.e. the top of the punch) and the foot piece). There is a further claim limitation noting that this asymmetry “stiffens the first punch, which, in a manner adapted to the asymmetry of the head piece, serves for accommodating a tilting moment on the first punch”. This limitation is a description of what the asymmetrical geometry does rather than a further structural limitation.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. 
As Tyumenev discloses the asymmetrical geometry of the punch between the head and the foot piece (Tyumenev, Fig 1 shown above) Tyumenev meets the claim limitation as the asymmetrical shape would be capable of carrying out the claim limitation.

As to claim 3, Tyumenev’s disclosure wherein the first punch (16) has, between the head piece and the foot piece, a widening hollow structure which has a varying material thickness at a constant height along a cross section perpendicular to the axial axis of the punch sintering press (See Tyumenev, Fig 1 (16)). Punch (16) meets the limitations because it widens towards the bottom, has varying material thicknesses at constant height across a cross section of the punch, and because the punch is circular, punch (16) has a hollow structure.

As to claim 4, Tyumenev discloses wherein the first punch (16) is an assembled punch with the head piece, a middle part, a lower part and the foot piece (See Tyumenev, Fig 1 (16)). As Tyumenev discloses a first punch (16), it has a head piece, a middle part, a lower part and a foot piece.

As to claim 5, Tyumenev discloses upper and lower plates and lower support with step bearings secured to it and installed with the possibility of turning relative to the step bearings (Tyumenev, translation pg. 2, 4th paragraph). Thus, this rotation with respect to the thrust bearings meets the claim limitation of the first punch is rotationally movable for play compensation purposes.

As to claim 6, Tyumenev discloses where the intermediate plunger i.e. punch is made in the form of two concentrically installed parts with the possibility of axial movement (Tyumenev, translation pg. 3 end of third paragraph; see also Fig 1) meeting the claim limitation of the first punch (16) and a second punch (15) are movable one inside the other. 
Tyumenev’s disclosure of a first punch (16) and a second punch (15) which both have head pieces which are asymmetrical with respect to a central axis of the sintering press (Tyumenev, Fig 1 as shown above; like the first punch, the second punch (15) widens and is asymmetric with respect to the central axis, thus meeting the claim limitation). 
Tyumenev also discloses wherein the first punch (16) and the second punch (15) each have a geometry which widens from the respective head piece to the respective foot piece (see Tyumenev Fig 1 where punches 15 and 16 are both wider at the bottom or foot than at the head).
Tyumenev’s disclosure of a first punch (16) and a second punch (15) which have geometries that are asymmetrical with respect to the axis formed through part (7) of the press (Tyumenev Fig 1) thus meets the claim limitations.

As to claim 7, Tyumenev discloses that the invention pertains to powder metallurgy, molds for pressing items made of powder (Tyumenev, translation pg. 2, first paragraph) Tyumenev discloses a lower punch (16) wherein the punch serves for use in a sintering press meets the claim limitations (Tyumenev, Fig 1).
Tyumenev’s disclosure of a punch (16) wherein the punch (16) has, from the head piece toward the foot piece, a widening which is asymmetrical with respect to an axis running through part (7) of the press meets the claim limitation as the punch (16) has a widening on the left side of Figure 1 that is not replicated on the right side, therefore the punch is asymmetrical widening with respect to a central axis.
The instant claim requires that the head piece “is a portion that is receivable into a die cavity to form a surface of a powder metal part therein”. As the head piece shown in the annotated Figure 1 above is capable of moving into the die i.e. the head piece is receivable into a die cavity, the disclosed head piece meets the claim limitation.

As to claim 11, Tyumenev discloses molds for pressing items made of powder (Tyumenev, translation pg. 2, first paragraph; thereby meeting the limitation of a green product is producible in the punch tool by compressing a powder material as an item made of powder that has been pressed is a green product before sintering). Tyumenev discloses where the head piece (16) of the first punch is configured to act on a face surface of the green product (Tyumenev, Fig 1; as the head piece (16) would touch the powder to create the pressed part, it meets the limitation of acting on a face surface of the green part). 
The limitation “providing the axial force that is spaced from the central axis of the punch tool and, in so doing, initiates a bending moment in the first punch” is a description of what the first punch does rather than a further structural limitation.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. 
As Tyumenev discloses the a first punch that acts on a face surface of a green product (Tyumenev, Fig 1 shown above) Tyumenev meets the claim limitation as the first punch would be capable of carrying out the claim limitation.
As the head piece (16) is spaced apart from the central axis of the punch tool, it necessarily must provide an axial force that is also spaced from the central axis of the punch tool and thereby initiate a bending moment in the first punch. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over SU-1041209 A (with provided English translation) of Tyumenev.
As to claim 8, Tyumenev discloses molds for pressing items made of powder (Tyumenev, translation pg. 2, first paragraph) thus meeting the claim limitation of compressing at least one powder material in a sintering press to form a green product.  As Tyumenev discloses upper punch and lower punch (See Tyumenev, Fig 1 above) thereby creating a die, and Tyumenev discloses pressing products from the powder (Tyumenev, translation pg. 2, first paragraph) Tyumenev must inherently be disclosing movement of upper punches and lower punches into a die, filling of the die with the powder material, and compressing the powder material, to form a green product as required by the claim limitations. 
Tyumenev does not explicitly disclose where the green product has a geometry asymmetrical with respect to a central axis along a pressing direction of the sintering press imparted to it by a punching tool.
However, the green product is asymmetrical with respect to some axis (Tyumenev, Fig 1) it is merely not asymmetrical with respect to the central axis along a pressing direction. In terms of the part, this choice of axis by which to judge the symmetry of the produced part is a design choice. 
The MPEP notes that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, (emphasis added) see MPEP 2144.04(IV). Further in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, see MPEP 2144.04(IV).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a shape of the green product to be asymmetrical with respect to a central pressing axis as changing the shape and dimensions of the green product is within the level of ordinary skill in the art. 
Tyumenev’s disclosure of a punch (16) wherein the punch (16) has, from the head piece toward the foot piece, a conical widening which is asymmetrical with respect to an axis running through part (7) of the press meets the claim limitation as the punch (16) has a conical widening on the left side of figure 1 that is not replicated on the right side, therefore the punch is asymmetrical widening with respect to an axis (Tyumenev, Fig 1). As the punch (16) is asymmetrically widening, it is capable of being used to compensate for a lateral offset of the punch with respect to a central axis along a pressing direction of the sintering press. 
The instant claim requires that the head piece “is a portion that is receivable into a die cavity to form a surface of a powder metal part therein”. As the head piece shown in the annotated Figure 1 above is capable of moving into the die i.e. the head piece is receivable into a die cavity, the disclosed head piece meets the claim limitation.

As to claim 9, Tyumenev discloses wherein the punch tool includes more than one punch (15 and 16) (Tyumenev, Fig 1). Tyumenev discloses the intermediate plunger is made in the form of two concentrically installed parts with the possibility of axial movement, and the die is equipped with a movement limiting device of the inner part of the intermediate plunger. (Tyumenev, translation pg. 3, third paragraph). 
Tyumenev does not explicitly state that there is a coordinated release of stress from the punches of the punch tool in an inter-coordinated manner without open-loop equalization control or closed-loop equalization control being used on the sintering press for the equalization of differences between individual stress release processes during the a movement of the punches away from the green product. However, Tyumenev must inherently disclose a movement of the punches away from the green product otherwise a product could not be formed from the powder (Tyumenev, translation pg. 2, first paragraph). If the punches are released, it must be done intentionally, i.e. coordinated and there is no disclosure of open or closed loop control being used to equalize the differences between the individual stress release process during the movement away. Therefore, Tyumenev meets all the claim limitations of claim 9.

As to claim 10, Tyumenev’s disclosure of an punch (16) where the punch is asymmetrical with respect to an central axis of the press which runs through part (7) meets the claim limitation wherein before the compression process, at least the punch of the punch tool which runs asymmetrically with respect to an axial axis of the sintering press, as the punch (16) extends parallel to the axis running through part (7), the punch (16) is “extends asymmetrically” to an axis (Tyumenev, Fig 1). 
Further, Tyumenev discloses that the sintering press is assembled from multiple individual pieces and installed into the sintering press (See Tyumenev, Fig 1 where there are multiple different punches (15, 16) and other parts installed to make a press).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-16 of copending Application No. 15/760839. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 15/760839 discloses a sintering press with an upper punch and a lower punch where the at least one upper punch or lower punch has a punch head eccentrically and asymmetrically with respect to the axial axis of the sintering press. While claim 1 of 15/760839 does not recite the geometry of the first punch widening from the head piece to the foot piece, this would be obvious from the punch head being eccentric with relation to the axial axis. Further as claim 11 of 15/760839 discloses a method of moving upper punch and lower punch into a die, filling the die with powder material, compressing the powder material wherein a green product is formed, the green product having geometry asymmetrical with respect to an axial axis and during a movement into and out of the die, moves past the latter in a radially load-free contact free manner would make the currently claimed method obvious. Claims 2-7 and 9-20 of the current application are obvious over claims 1-5 and 10-16 of copending Application No. 15/760839 as those claims recite the other limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This provisional nonstatutory double patenting rejection is maintained as the instant application and the 15/760839 application share the same effective filing date, September 16, 2016, and if both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application, see MPEP § 804(I)(B)(1)(b)(ii). 

Response to Arguments
	With respect to the claim objections, applicant’s amendment to claim 10 has cured the issue and the objection is withdrawn. 
	With respect to the 112(a) rejections of claims 1-7 and 11, it is agreed with applicant’s arguments (Applicant’s remarks, pg 7 last paragraph through pg 9, first paragraph) that applicant’s amendments have overcome the written description issues and the rejections are withdrawn.
	With respect to the 112(b) rejection of claim 8, applicant’s amendment has cured the issue and the rejection is withdrawn. 
	With respect to the 102 rejection over Tyumenev, applicant argues that even if Tyumenev discloses a conical widening, the widening is not utilizable to compensate a lateral offset of the first punch with respect to the central axis along a pressing direction during pressing, especially in the context of the other qualifying limitations added to the claim that "an axial force acting during pressing acts spaced apart from the central axis along a pressing direction of the sintering press initiates a bending moment in the first punch” (Applicant’s remarks, pg 10 last full paragraph). 
As the punch in Tyumenev is offset with respect to the central axis it will experience forces during the process of pressing based upon that offset location in the press. As the device is designed as a powder press, a person of ordinary skill would understand that the punch will not fall apart when used as such and the shape of the punch will transmit the forces between the head and the foot of the punch. Thus, even though not explicitly stated, the shape of the punch, including the conical widening, is transmitting the forces caused by pressing and therefore the shape of the punch must be “compensating” for the lateral offset.
While applicant has asserted that the reference is not structured as to compensate for a bending moment associate with the lateral offset of the first punch with respect to a central axis during pressing (Applicant’s remarks, pg 11 first full paragraph), it is not clear how this functional language changes the claimed structure such that Tyumenev does not read upon claim 1. Tyumenev discloses the offset punch, which is asymmetric and has conical widening. Tyumenev meets the structural limitations of claim 1. If Tyumenev was not related to an apparatus for pressing powder, the argument concerning the functional language might be persuasive, but in the instant case Tyumenev has the same parts that is undergoing the same process and therefore the same sort of forces (i.e. bending moment) would be expressed in the Tyumenev apparatus. 

	With respect to the 102 rejection over Shibuya, it is agreed that Shibuya does not disclose nor suggest conical widening (Applicant’s remarks, pg 11 last paragraph through pg 12 first full paragraph) and therefore the rejection is withdrawn. 

	With respect to the provisional double patenting rejection, applicant argues that the claims in 15/760,839 do not recite "within the first punch, an axial force acting during pressing acts on the first punch at a distance spaced apart from the central axis along a pressing direction of the sintering press initiates a bending moment in the first punch" (Applicant’s remarks, pg 13, last paragraph). Applicant also argues that the method in 15/760,839 does not recite "the green product having a geometry asymmetrical with respect to a central axis along a pressing direction of the sintering press imparted to it by a punch tool, wherein an asymmetrical conical widening from a head piece toward a foot piece of a punch of the punch tool is utilized to compensate a lateral offset of the punch with respect to the central axis along a pressing direction of the sintering press during the compression process, in which the head piece is the portion of the punch that is receivable into a die cavity to form a surface of a powder metal part therein" (Applicant’s remarks, pg 13, last paragraph).
	The instant claimed axial forces would be inherent given the ‘839 application’s punch head’s claimed eccentric nature. As they are eccentric, they are spaced apart from the central axis and therefore would create an axial force spaced apart from the central axis during pressing. Further, the shape of the green product produced by the method would be obvious for a person of ordinary skill to select, see MPEP § 2144.04(IV)(B).Therefore the rejection is maintained.

	With respect to new dependent claims 12-20, it is agreed (Applicant’s remarks, pg 14, first full paragraph) that these further limitations are not found in Tyumenev, nor are obvious from the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733